Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 03/16/2022.
Claims 1, 10, 11, 16, and 21 have been amended by Applicant. 
Claims 1, 3-8, 10-11, 13-16, and 18-24 are currently pending and have been rejected as follows. 
Response to Amendments / Arguments
Applicant’s 03/16/2022 amendment necessitated new grounds of rejection in this action.
Response to 101 Arguments
Applicant’s 101 arguments were fully considered but they are unpersuasive. Specifically,
Remarks 03/16/2022 p.11 ¶3 - p.12 ¶2 cites Original Spec ¶ [0001]-¶ [0002] to argues that the claims relate to a technical solution to a technical problem; how to improve telemetry data to diagnose the severity of computer errors to improve performance by making a change to a computer application, and this not fall within the human activities grouping of abstract ideas.
Remarks 03/16/2022 p. 12 ¶3 further argues that the present improves upon the use of telemetry data by providing a user sentiment metric associated with telemetry data to determine the significance computer errors to make a change to a computer application.
	Examiner fully considered Applicant’s arguments but respectfully disagrees. 
	Examiner resubmits that Original Specification ¶ [0001]- ¶ [0002] as argued above merely indicates the determining objective information such as how many people click on an item, how many people read the description, how many people added the item to their cart, how many people completed the purchase, and aid in the determination of more subjective experience such as what aspects of that were painful, how painful was it, what aspects were delightful.
	Thus, Examiner resubmits, that such an improvement in the judicial exception itself does not commensurate to an actual improvement to technology or the computer. MPEP 2106.05(a).
	Examiner resubmits that according to MPEP 2106.04(a)(2) II there are certain activity between a person and a computer [akin here to the ones above] may fall within the “Certain Methods of Organizing Human Activity” grouping. This is because, for addition of machine to impose a meaningful limit on claim scope, it must play a significant part in permitting the claimed method to be performed, rather than to solely function as obvious mechanism for permitting a solution to be achieved more quickly. See “Versata Dev. Grp., Inc. v. SAP Am., Inc., 793 F.3d 1306, 115 U.S.P.Q.2d 1681, 2015 ILRC 2237 (Fed. Cir. 2015)” as cited by MPEP 2106.04. Moreover one must also take into consideration that general-purpose computer is known as flexible, that is, it can do anything it is programmed to do. see “Eon Corp. IP Holdings LLC v. AT&T Mobility LLC 114 USPQ2d 1711.  Examiner further points to MPEP 2106.04(a)(2) II. B citing buySAFE, Inc. v. Google, Inc., where the patentee claimed a method in which a computer operated by the provider of a safe transaction service receives a request for a performance guarantee for online commercial transaction, the computer processes the request by underwriting the requesting party in order to provide the transaction guarantee service, and the computer offers, via a computer network, a transaction guaranty that binds to the transaction upon the closing of the transaction. 765 F.3d at 1351-52, 112 USPQ2d at 1094.  The Court described the claims as directed to an abstract idea because they were squarely about creating a contractual relationship-a transaction performance guaranty. 765 F.3d at 1355, 112 USPQ2d at 1096. 
	Here too the claims refer to abstract attitudinal data and sentiment metric despite computer operation of telemetry data.  These findings are particularly important since per MPEP 2106.04(d)(1) an improvement in the judicial exception itself is not an improvement in technology. 
	Similar to the above findings, MPEP 2106.04 I. cites “Myriad, 569 U.S. at 591, 106 USPQ2d at 1979” which stated that a “groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the §101  inquiry" does not save the claims as further corroborated by “SAP Am.Inc. v. InvestPic, LLC, No. 2017-2081, 2018 BL 275354 (Fed. Cir.Aug.02,2018)” :“even if one assumes that the techniques claimed are groundbreaking, innovative, or even brilliant , those features are not enough for eligibility because their innovation is innovation in ineligible subject matter” [here improving abstract methods of organizing human activity] “An advance of that nature is ineligible for patenting”.  Simply said here, as in “SAP”, “no matter how much of [such] an advance in the field the claims [would] recite, the advance [would still] lie entirely in the realm of abstract ideas [here Certain Methods of Organizing Human Activity] with no plausibly alleged innovation in non-abstract application realm. This is further corroborated by “Versata Dev Grp, Inc v SAP Am, Inc 115 USPQ2d 1681 Fed Cir 2015” p1683 ¶1, again undelaying the difference between improvement to an entrepreneurial goal objective, and improvement to actual technology, further supported by MPEP 2106.04. Additionally, mere restatement of what was already determined as abstract idea by narrowing or reformulating the abstract idea is not enough to save the claims from patent ineligibility (“BSG Tech LLC v. BuySeasons, Inc., U.S. Court of Appeals, Federal Circuit, No. 2017-1980, August 15, 2018, 2018 BL 291291, 899 F.3d 1281”, p.1695 ¶ 5 citing “SAP Am. Inc. v. InvestPic, LLC, No. 2017-2081, at*14, Fed. Cir. May 15, 2018”).



Applicant is merely narrowing the abstract idea [argued above as assessing “sentiment metric”] to operation on a field of use or technological environment [here “based on telemetry data and attitudinal data” “generating the sentiment metric” and “to a computer application” “applying the user sentiment metric”] which does not integrate the abstract idea into a practical application.  For example MPEP 2106.05(h) iv. cited “FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016)” to state that monitoring audit log data that relates to transactions or activities that executed in a computer environment [here “telemetry data” and “to  computer application” etc.], represents mere forms of confining use of abstract idea to a particular technological environment, which again does not save the abstract idea from patent ineligibility. 
	Also see MPEP 2106.05(h) x. which cited “buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)” to state that requiring that the abstract idea be performed using a computer that receives and sends information over a network, also do not save the claims from patent ineligibility because these limitations simply attempted to limit the use of the abstract idea to computer environments. 
	Last but not least, MPEP 2106.05(h) vi. cited “Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)” to state that limiting the combination of collecting information, analyzing it, and displaying certain results of collection and analysis to data related to the technological environment [here “computer application” and “telemetry data”] also did not save the claims from patent ineligibility.
        Looking closer at Claim 12 in “Electric Power Group”, the Examiner discovered an analogous “detecting and analyzing events in real-time from the plurality of data streams from the wide area based on at least one of limits, sensitivities and rates of change for one or more measurements from the data streams and dynamic stability metrics derived from analysis of the measurements from the data streams including at least one of frequency instability, voltages, power flows, phase angles, damping, and oscillation modes, derived from the phasor measurements and the other power system data sources in which the metrics are indicative of events, grid stress, and/or grid instability, over the wide area” which did not save the claims from patent ineligibility. 
	Thus, Examiner reasons that the inclusion of “telemetry data” in the application of the current abstract idea should similarly not render the claims patent eligible. 
	Additionally, or alternatively when investigating, the additional elements under MPEP 2106.05(f), Examiner finds that merely applying the abstract idea by such additional elements i.e. computers [here “through a computing system” “managing telemetry data” & “via the computing system” for “generating a user sentiment metric” at independent Claim 1, and similarly recited at sister Claims 11, 16] also does not save the claims from patent ineligibility. The same MPEP 2106.05(f) states that use of a computer or other machinery in its ordinary capacity for economic or other tasks to receive / transmit and receive data [here “from a plurality of client computing devices” “collecting the telemetry data from telemetry messages”] and store data1 [here telemetry data stored on the storage system at independent Claim 16] also do not save the claims from patent ineligibility, and neither is the claiming the improved speed or efficiency inherent with applying the abstract idea on a computer2. see MPEP 2106.05(f).    
	As per the newly amended “applying, by the computing system, the user sentiment metric to change a computer application”, Examiner finds support at Original Specification ¶ [0077] for “developer may want to see what impact the changes will have on users. The user sentiment metric 415 can be applied to an application to help understand this impact”. This however represents a mere application of the abstract idea or a mere narrowing of the abstract “sentiment metric” to a filed of use or technological environment, taking the form of “a computer application”. 	Yet, per MPEP 2106.05(f) a mere application of the abstract idea does not integrate the abstract idea into a practical application or provide significantly more. Similarly, MPEP 2106.05(h) states that narrowing or limiting of the abstract idea to a field of use or technological environment does not integrate the abstract idea into a practical application or provide significantly more.
	Additionally, or alternatively, given its breadth as read in light of the Original Specification ¶ [0077], the limitation “applying, by the computing system, the user sentiment metric to change a computer application” at independent Claims 1, 11, 16 could be also viewed as an extra solution activity because as indicated by MPEP 2106.05(g)(i) an insignificant application which merely finalizes or concludes an otherwise abstract process does not integrate the abstract idea into a practical application. This is further corroborated at dependent claim 10 reciting at a high level of generality “wherein the change to the computer application comprises providing a proactive help suggestion to a user of the computer application”
	In conclusion, the claims although directed to statutory categories (method” “system” and “computer-readable medium”) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer-based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are not patent eligible.

Response to prior art Arguments
        Applicant’s prior art arguments were considered but moot in view of new grounds of rejection. 
        Specifically, Examiner relies on Abelow; Daniel H. US 20100070345 A1 hereinafter Abelow
as teaching the newly added user research relating to user perceptions. For example Fig2.24-25: to help improve how this software works for you, answer the questions when they appear. Fig.27B, Fig. 29B extracted immediately below and ¶ [0378] Usability testing 966, 968, 970, 972 in Fig.27 An example Development Interaction might be, “You just used Undo or Cancel. How sure are you of what to do at this point?” The user's reply is a 1 to 5 scale with 1 as sure and 5 as unsure, followed by the prompt, “What would help make this clearer?” with a freeform text entry field.)

    PNG
    media_image1.png
    566
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    531
    490
    media_image2.png
    Greyscale

Abelow Fig. 27B, Fig. 29B in support of rejection arguments









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

      Claims 1, 3-8, 10-11, 13-16, and 18-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), ¶1, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, 
      Claims 1, 11, 16 are independent and have been amended to recite, among others: “applying, by the computing system, the user sentiment metric to change a computer application”
Original Specification ¶ [0077] at most provides support for “developer may want to see what impact the changes will have on users. The user sentiment metric 415 can be applied to an application to help understand this impact”.
Original Specification does not provide clear, deliberate and sufficient support to show that Applicant had possession for the newly added matter of “by the computing system” “applying,
the user sentiment metric to change a computer application”.
	Examiner submits that “One shows possession of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious. Lockwood v. American Airlines, Inc, 41 USPQ2d 1961, No 96-1168, 107 F3d 1565. 
      Claims 3-8, 10, 21-24 dependent are rejected based on rejected parent independent claim 1.
      Claims 13-15 are dependent rejected based on rejected parent Claim 11. 
      Claims 18-20 are dependent and rejected based on rejected parent Claim 16. 
Clarification and/or correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3-8,10,11,13-16,18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) or at least set forth or describe the abstract idea as follows, except where strikethrough: “…
                                                                    (independent Claim 11)
	“…”;                                   (independent Claim 16) 
	“a data set stored on the user history data resource, the data set providing user history information”                                                 (independent Claim 16) / 
	* “managing, comprising one or more of error information, usage data and performance data, wherein each event of the plurality of events has an event identifier and a timestamp”    (independent Claims 1, 11, 16); 
	* “mapping attitudinal data to each event of the plurality of events, wherein the attitudinal data comprises user research relating to user perceptions”; (independent claims 1, 11, 16);
	“                 (independent Claim 16) 
	* “managing user history information associated with the user, the user history information comprising a second plurality of events that occurred before the unit of time, wherein each event of the second plurality of events has an event identifier and a timestamp”; (Claims 11, 16)
	* “for a unit of time, generating, the mapped attitudinal data” 
                 (independent Claims 1,11,16);
        * “apply, , the user sentiment metric 
                (independent Claims 1,11,16)
	“wherein the instructions to generate a user sentiment metric for the user direct ”:                           (dependent Claim 18)
	* “for each event obtained from the  
	* “obtain an one or more event parameter / parameters associated with the event identifier” 	* “determining an event score for the event based on the obtained event parameter and an amount of time based on the timestamp”; “and” 
	* “generating a sum of each of the determined event scores”   
				(dependent Claims 3, 13, 18)
	* “wherein the one or more event parameter comprises one or more of an initial emotional response parameter, a multiplier parameter, and a memory parameter”
(dependent Claims 4, 14-1st half, 19 first half)
	* “multiplier parameter is based on a frequency of an event in the 
(dependent Claims 5, 14-second half, 19, second half)
	* “memory parameter is a rate of decay of a user emotional response to an event”               
(dependent Claims 6, 14 third half, 19 third half)
	* “wherein the unit of time is a day” (dependent Claims 7, 20)
	* “wherein the unit of time is a time of a timestamp of a received event, such that each time a new event is received, the user sentiment metric is generated”
(dependent Claims 8, 15)
	* “wherein the change to the computer application comprises providing a proactive help suggestion to a user of the computer application”
(dependent Claim 10)
	  “wherein the plurality of events obtained from the 
	* “managing, 
	* generating, 
(dependent Claim 21)
	 “wherein generating of the user sentiment metric for the user further comprises: for each event in the user history information and the 
	* “obtaining an event parameter associated with the event identifier”; “and”
	*6U.S. Patent Application Serial No. 16/550,748 Amendment dated July 1, 2021 “Reply to Office Action of March 16, 2021determining an event score for the event based on the obtained event parameter and an amount of time based on the timestamp”; “and”
	* “generating a sum of each of the determined event scores”.  
(dependent Claim 22)
	* “wherein the user research comprises one or more of an interview, a focus group, a survey, a KANO study, and eye gaze analysis”
(dependent Claim 23)
	* “
	* collecting the ”                            (dependent Claim 24)
Examiner points to MPEP 2106.04(a) last ¶: “…examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings…”. 
	Here the claims still recite fundamental economic practices, commercial interactions / managing interactions including social activities by following instructions and rules of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)II] implementable through “Mathematical Relationships” expressed in words [MPEP 2106.04(a)(2) I]. Here, such abstract management of fundamental economic practices, and managing social interactions & behaviors of the abstract “Certain Methods of Organizing Human Activities” grouping [MPEP 2106.04 (a)(2) II] is recited, described or set forth by: “managing”, “data”, “events, each event”; “mapping attitudinal data to each event of the plurality of events, wherein the attitudinal data comprises user research relating to user perceptions” at independent Claims 1, 11, 16; “managing user history information associated with user”, “comprising 2nd plurality of events that occurred before the unit of time, wherein each event of 2nd plurality of events has an event identifier and timestamp”; at independent Claims 11,16; “data and attitudinal data collected through user research”; “plurality of events obtained from data” at independent Claims 1,11,16; “wherein the change to the computer application comprises providing a proactive help suggestion to a user of the computer application” at dependent Claim 10; “wherein the plurality of events obtained from” “data occurred during the unit of time and… further comprises” “managing” “user history data” “associated with the user and comprises a 2nd plurality of events, each event of the 2nd plurality of events having an event identifier and a timestamp, wherein the 2nd plurality of events occurred before the unit of time; for the unit of time”; “combination of” “data, user history data, and attitudinal data” at dependent Claim 21; “wherein user research comprises one or more of an interview, a focus group, a survey, a KANO study” at dependent Claim 23; “messages received from a” “client” at dependent Claim 24; “for each event obtained from the data / in 1st plurality of events and 2nd plurality of events /” “obtaining event parameter / parameters associated with the event identifier”)

Such abstract management of fundamental economic practices, managing social interactions is implemented through equally abstract behaviors and also through what can be argued as physiological responses (here “sentiment” at Claims 1,3, 8, 10, 11, 13, 15, 16, 18,21,22; “attitud[e]” at Claims 1, 11, 16, 21; “initial emotional response” at dependent Claims 4,6,14,19; and “memory” per Claims 4, 6, 14, 19 etc.) which also fall under “Mental Processes” [MPEP 2106.04 (a)(2) III] to be further “parameter[ized]” then measured or “metric” according to the equally abstract “Mathematical Relationships” grouping expressed in words [MPEP 2106.04 (a)(2) I] evidenced by language such as: “generating” “metric” at independent Claims 1,11,16  “determining” “score based on” ”parameter” & “timestamp”, “generating” “metric based on sum of each of determined” “scores” at dependent Claims 3, 13, 18, 22; “wherein the parameter(s) comprise” “multiplier parameter”-dependent Claims 4, 14-1st half, 19-1st  half, “multiplier parameter is based on a frequency” at dependent Claims 5, 14-2nd half, 19-2nd half, “parameter is a rate of decay” at dependent Claims 6, 14 third half, 19 third half; “unit of time is a day”  at dependent Claims 7, 20; “the unit of time is a time of a timestamp of received event, such that each time a new event is received, user sentiment metric is generated” at dependent Claims 8, 15).
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [initially strikethrough above] are/is found, per MPEP 2106.05(f)(2), to merely apply the above abstract idea. Indeed, per MPEP 2106.05(f)(2) applying a business method through mathematical algorithm [preponderantly here as “instructions stored on storage system that, when executed by processing system, direct processing system to:” /  “instructions stored thereon that, when executed by processing system, perform” the aforementioned limitations above including, but not limited to “apply user sentiment metric to an application” independent Claims 1,11,16] on a general purpose computer [here “processing system”] does not integrate the abstract idea into a practical application. Another example of applying abstract idea is use of computer to store data [here “user history data resource associated with storage system” and “data set stored on the user history data resource”; “instructions stored on the storage system” at independent Claim 16] and receive data3 [here “from a plurality of client computing devices” “collecting the telemetry data from telemetry messages” at dependent Claim 24] and performing other economic tasks [identified above] as well as monitoring audit log data [here “telemetry data comprises events, each having event identifier & timestamp”, “history info comprising 1st and 2nd plurality of events, each event having event identifier and timestamp”, “events occurring prior to and during the unit of time, including events obtained from user history info” at independent Claims 1, 11, 16, 21; “for each event obtained from the telemetry data / in  1st plurality of events and 2nd plurality of events /  obtain event parameter / parameters associated with the event identifier” at dependent Claims 3, 13, 18;  “initial emotional response” at dependent Claims 4, 14-1st half, 19-1st half; “frequency of event in user history info” at dependent Claims 5, 14-second half, 19, second half; “decay of user emotional response to an event” at dependent Claims 6, 14-3rd half, 19- 3rd half; “unit of time is a day” at dependent Claims 7, 20; “unit of time” “of timestamp of a received event, such that each time a new event is received” at dependent Claims 8, 15; “obtaining an event parameter associated with the event identifier” at dependent Claim 22] that is executed on general-purpose computer4 [here “processing system”].  The same apply it rationale [here “apply user sentiment metric”] pertains to requiring use of software to tailor info [here “user” & “event” “identifiers”, and “sentiment”, including “initial” & “decay” of “emotional response”; “determining class for the user based on the user sentiment metric”] and provide it to user on generic computer5.
	Additionally, or alternatively, per MPEP 2106.05(h), the narrowing the abstract idea [above] to a technological environment or field of use [i.e. “apply user sentiment metric to a computer application” at independent Claims 1, 11, 16, dependent Claims 9, 10] does not integrate the abstract idea into a practical application. One example is specifying that the abstract idea of monitoring audit log data relates to transactions or activities [here “telemetry data comprises” “events, each event of the plurality of events having an event identifier and a timestamp”, “history info comprising 1st and 2nd plurality of events, each event having event identifier and timestamp”, “events occurring prior to and during the unit of time, including events obtained from user history info” at independent Claims 1,11,16,21; “for each event obtained from the telemetry data / in the first plurality of events and the second plurality of events” / “obtaining an event parameter / parameters associated with the event identifier” at dependent Claims 3,13,18;  “initial emotional response” at dependent Claims 4, 14-1st half, 19 first half; “frequency of event in user history info” at dependent Claims 5, 14-second half, 19, second half; “decay of user emotional response to an event” at dependent Claims 6, 14 third half, 19 third half; “unit of time is a day” at dependent Claims 7, 20; “unit of time” “of timestamp of a received event, such that each time a new event is received” at dependent Claims 8, 15; “obtaining an event parameter associated with the event identifier” at dependent Claim 22] that are executed in a computer environment [here of “computing system”, “computing devices” and “telematics data”].
       Another example is underlined by MPEP 2106.05(h) as limiting the combination of 
	* collecting information [here “events obtained from user history info” at independent Claims 1,11,16; “obtain user history info associated with the user; for each event in user history info” “obtain event parameters associated with event identifier” at dependent Claims 3, 13, 18; also “timestamp of received event” at dependent Claims 8, 15; “from a plurality of client computing devices” “collecting telemetry data from telemetry messages received” at dependent Claim 24] 
	* analyzing it [here “managing” “user history data resource”, “generating a user sentiment metric for the user using events occurring prior to and during the unit of time, including events obtained from the user history info”, “apply user sentiment metric” at independent Claims 1,11,16; “ “determine event score for the event based on the obtained event parameters and amount of time from timestamp”; “and” “generating user sentiment metric based on sum of each of determined event scores”  at dependent Claims 3,13, 18]
	-> to a particular technological environment6 [here “computing system”, “application” etc.]
	Accordingly, there is a preponderance of evidence that no additional, computer-based elements integrate the abstract idea into a practical application. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements [as initially strikethrough above] merely apply the already recited abstract idea and/or link the use of abstract idea to a field of use or technological environment, which similarly do not provide significantly more than the abstract idea itself in light of MPEP 2106.05(f),(h), as options for evidence. Also assuming arguendo that additional evidence would now be required at Step 2B to demonstrate that the above combination of additional elements are well-understood routine and conventional, Examiner would also point to MPEP 2106.05(d). Here per MPEP 2106.05I.2
	* Original Spec. ¶ [0059] last sentence: “Access to the network 360 may be provided via one or more wired or wireless access networks as will be understood by those skilled in the art”.
	* Original Spec. ¶ [0060] 1st sentence: “As will also be appreciated by those skilled in the art, communication networks can take several different forms and can use several different communication protocols”
	* Original Specification ¶ [0103] reciting at a high level of generality: “System 650 can include processing system 655 of one or more processors to transform or manipulate data according to the instructions of software 660 stored on a storage system 665. Examples of processors of the processing system 655 include general purpose central processing units (CPUs), graphics processing units (GPUs), field programmable gate arrays (FPGAs), application specific processors, and logic devices, as well as any other type of processing device, combinations, or variations thereof”. 
	* Original Spec. ¶ [0105] reciting at a high level of generality: “Storage system 665 may comprise any suitable computer readable storage media. Storage system 665 may include volatile and nonvolatile memories, removable and non- removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data. Examples of storage media of storage system 665 include random access memory, read only memory, magnetic disks, optical disks, CDs, DVDs, flash memory, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other suitable storage media. In no case do storage media consist of transitory, propagating signals”. 
	* Original Spec. ¶ [0108] reciting at a high level of generality: “For example, the hardware modules can include, but are not limited to, application-specific integrated circuit (ASIC) chips, field programmable gate arrays (FPGAs), system-on-a-chip (SoC) systems, complex programmable logic devices (CPLDs) and other programmable logic devices now known or later developed. When the hardware modules are activated, the hardware modules perform the functionality, methods and processes included within the hardware modules”.
	* Original Spec. ¶ [0014]: exemplifying at a high level of generality telemetry information as error rates and engagement time; 
	* Original Spec. ¶ [0016] 3rd sentence exemplifying at a high level of generality: “telemetry messages can include error logs, error information from debuggers, usage data logs, and performance data.” Examiner would also points as evidence to 
           * US 10346284 B1 column 4 lines 2-3 further corroborates the conventionality of telemetry service that tracks errors
           * US 20160321588 A1 ¶ [0026] 1st sentence also discloses generic telemetry
           * US 20150294256 A1 ¶ [0065] last sentence: discloses conventional telemetry data.
           * US 7974637 B1 column 1 lines 31-36 discloses: “The conventional state of the art in location tracking and telemetry is based upon the tracking unit determining its health and location by executing local tasks on the tracking unit and communicating the results, either on request or independently, based on time or internal rules, through the network to the backend system”.
	* US 20040024570 A1 ¶ [0015] 5th sentence: “The system can include generic tracking of real-time telemetry”
	MPEP 2106.05(d)(II) also lists the following computer functions are listed as well‐understood, routine, and conventional functions: 
	* receiving or transmitting data over a network, e.g., using Internet to gather data, including utilizing an intermediary computer to forward info [here “computing system comprises a plurality of client devices”, “collecting the telemetry data from telemetry messages received from the plurality of client computing devices” at dependent Claim 24]
	* storing and retrieving info in memory [here “instructions stored” at independent Claim 11, “telemetry data stored on storage system”, “user history info”, “stored on storage system”, “instructions stored on storage system” at independent Claim 16]
* gather statistics / electronic recordkeeping [here “events obtained from the telemetry data” at independent Claims 1, 11, 16; “for each event obtained from the telemetry data / in the first plurality of events and the second plurality of events /”  “obtaining an event parameter / parameters associated with the event identifier” at dependent Claims 3, 13, 18; “obtaining an event parameter associated with the event identifier”; at dependent Claim 22; “collecting the telemetry data from telemetry messages received from a plurality of client computing devices” at dependent Claim 24; “timestamp of a received event” at dependent Claims 8, 15] followed by 
* electronically extracting data / sorting information / arrangement  of such information into a hierarchy / determining an estimated outcome [here “managing, through a computing system, telemetry data, wherein the telemetry data is associated with a plurality of events, each event of the plurality of events having an event identifier and a timestamp” (independent claims 1,11,16; “instructions stored on the storage system that, when executed by the processing system, direct the processing system to” at independent Claim 16 / “managing user history information associated with the user, the user history information comprising a second plurality of events that occurred before the unit of time, wherein each event of the second plurality of events has an event identifier and a timestamp”; at independent Claims 11, 16; “determining an event score for the event based on the obtained event parameter and an amount of time based on the timestamp”; “and” “generating a sum of each of the determined event scores” at dependent Claims 3, 13, 18, 22; “determining a class for the user based on the user sentiment metric” at dependent Claim 10].
- In conclusion - 
	Claims 1,3-8,10,11,13-16,18-24 although directed to statutory categories (“method” or process, “system” or machine “storage medium” or product excluding transitory forms in light of Original Spec ¶ [0105] last sentence) they still recite, or at least set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the Claims 1,3-8,10,11,13-16,18-24 are not patent eligible. 
Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,3-8,10,11,13-16,18-24 are rejected under 35 U.S.C. 103 as being unpatentable over 
	* Hewett et al, US 8744898 B1 hereinafter Hewett in view of  
	* Abelow; Daniel H. US 20100070345 A1 hereinafter Abelow. As per, 
Claims 1, 11, 16 Hewett teaches or suggests “A method comprising/A computer readable storage medium having instructions stored thereon that, when executed by a processing system, perform operations comprising”: “ system comprising: a processing system; a storage system; a user history data resource associated with the storage system, a data set stored on the user history data resource, the data set providing” (column 13 line 38-column 14 line 25, column 12 line 59-61)
	- “managing, through a computing system, telemetry data comprising one or more of error information, usage data, and performance data, wherein the telemetry data is associated with a plurality of events related to the computing system / a first plurality of events that occurred during a unit of time /, wherein each event of the plurality of events has an event identifier and a timestamp” (Hewett Figs. 3-6 and column 2 lines 15-19: in case of software product (e.g. mobile phone app) the software collect info concerning its execution [or usage] by user (e.g., application is launched or specified feature within the application is selected). column 5 lines 2-5: the electronic content is software app executable by user e.g. desktop software, mobile phone app, console games, etc. column 5 lines 16-18, 12-25: At 110, method determines whether the user performed the actions specified for or associated with the content. For example, when the content is a website, actions may be detected by a web server receiving http requests from the user. If the content is a software app, for instance, an action may be launching or execution of the app by the user. column 12 lines 61 to column 13 line 2: another example where the content include a web bug, web beacon, tracking bug, tracking pixel, pixel tag, or the like. The webbug cause the client’s device to make request to metrics server 725, and metrics server 725 use that particular request to generate event data. The user action is then recorded along with other info such as identifying info regarding user and/or user's device (e.g., device ID, authentication ID, etc.), GPS location or coordinates. Fig.2 & column 7 lines 44-51: for example at 210, after a 2nd time period subsequent to 1st time period, method 200 receives 2nd event data indicating that a subset of users was engaged with electronic content during 2nd time period. Still at 210, a determination is made, based on the 2nd event data, of the number of users engaged with the content during the 2nd time period. column 8 lines 17-20: for example, during month 2, 100 of initial visitors revisit the property and perform a behavior defined as engagement (e.g., purchase, visit during time period, application upgrade, etc. column 9 lines 21-22: other example where during month 2, 50 of month 1 installers re-launch the app and 25 new users install and launch the app);
(independent Claims 1, 11, 16)
      - / “managing user history information, the user history information comprising a second plurality of events related to the computing system that occurred before the unit of time, wherein each event of the second plurality of events has an event identifier and a timestamp” / (Hewett Figs. 3-6 & column 6 lines 59-62: in the case of software applications, a client-side application determine how many times two or more applications have been executed, or the like. For example see Fig.2 & column 7 lines 35-44: As illustrated, at 205 method 200 may receive 1st event data indicating and/or identifying users engaged with a particular electronic content during 1st time period. This event data may be received, for example, in response to users performing specified action(s) associated with the content, and indicate that those users should be considered engaged users for the 1st time period. Still at 205, a determination may be made, based at least in part on the 1st event data, of the number of users engaged with the content during the 1st time period. column 8 lines 13-16: As a first example, consider the following scenario. During month 1, marketing campaign. A drives 500 users to make initial visit to promoted content or property (e.g., physical location, mobile application, website, etc. column 9 lines 21-22: during month 1, 100 users install and launch the application. column 11 lines 53-60: version 1.1 of application was released immediately after 3rd month from its original release date (version 1.0), and version 1.2 was released after the 6th month of the original release date. Moreover, it is also apparent that % of disengaged users increased steadily after the application’s original release, and that upon release of version 1.1 a certain amount of churned users became re-engaged with the content. Shortly thereafter, however, the % of churned users continued to increase (as indicated by the downward curve) until the release of version 1.2. At that point, the latest version appears to have permanently reengaged churned users);
/ (independent Claims 11, 16) /
	- “mapping attitudinal data to each event of the plurality of events, ”; (Hewett column 6 lines 17-25: matching the number of times within a specified time period that the application is launched, the length of time that the application remains under execution each time it is executed, and/or the number of times a particular feature or number of features are selected during execution. column 8 lines 4-12: matching the user level of engagement as a user churn metric based on at least one of interaction with the application (i.e. operating system) and the computing system (i.e. device type) to user attitudinal lifetime data and attitudinal data changing from one time period to another)
	/ “instructions stored on the storage system that, when executed by the processing system, direct the processing system to”: /
	- “for a unit of time, generating, by the computing system, a user sentiment metric based on a combination of the telemetry data and the mapped attitudinal data” 
	(Hewett column 6 lines 17-25 extends the concept of generating user’s level of engagement to examples of the user interacting software applications, based on:
number of times within a specified time period that the application is launched,
length of time that the application remains under execution each time it is executed, and/or [bolded emphasis added]
“number of times a particular feature or number of features are selected during execution”. In such disclosure of Hewett column 6 lines 17-25, the conjunction “and” denotes the combination of use telemetry data represented by length of time that the application remains under execution each time it is executed and attitudinal data represented by user launch[ing] the application and selecting a particular feature, at respective number of times within specified time period above. 	Hewett provides a similar disclosure at column 8 lines 4-12: where it expresses the user level of engagement as a user churn metric based on at least one of interaction with the app (i.e. operating system) and the computing system (i.e. device type) as examples of “telemetry data”, together with the user attitudinal lifetime data and attitudinal data changing from one time period to another. Here, Hewett does similarly use the expression “at least one of” which is understood to broadly encompass the plurality of the telemetry application data (i.e. operating system) and computing system data (i.e. device type), in combination with attitudinal lifetime and period data. 
	Hewett Figs. 3-6 with emphasis on Fig.2 steps 205->210->215 and column 7 lines 51-55: Then, at step 215, method 200 calculates a user churn metric corresponding to a portion of users that was engaged with the content during 1st time period but that ceased engagement with the content during the 2nd time period. Hewett column 12 lines 10-18: other example where as illustrated, graph 500 shows the absolute number of total installs, new installs, monthly engaged users, lifetime churned users, and current churned users over a period of 12 months. It this example, it may be noted that the monthly user metric shows a positive trend for the entire period. Even though a large portion of users continue to abandon service, this negative trend is hidden by continued user acquisition efforts as evident by steady number of new users installing application. column 14 lines 53-56: As such, these systems and methods may be especially useful in assessing how modifications to user experiences are positively or negatively impacting the rate at which acquired users abandon the product or service); “and”
        - “applying, by the computing system, the user sentiment metric to  a computer application” (Hewett column 8 lines 22-54: for each of the time periods, method 200 of Fig.2 yield user churn reports. column 10 lines 30-39: In addition the systems & methods provide segment-based reports generated to show churn by install date, by device, by campaign etc. To that end, data on two or more dimensions may be collected at initial engagement (install date, service version, device type, campaign etc.) and/or at subsequent times. For example, a report showing % of churned users in a given device OS segment is shown below).

    PNG
    media_image3.png
    203
    508
    media_image3.png
    Greyscale

	Hewett column 10 lines 49-53: This type of reporting is useful for various purposes such as, for instance, to reveal how popular or successful an app or website is on different platforms, to determine the effectiveness of a marketing campaign over those different platforms, etc. Hewett column 11 lines 18-30: user churn reports such as the ones illustrated above may be provided via an analytics tool available to a content developer or provider. In some cases, the analytics tool may be in the form of web-based interface accessible by content developer over Internet. In other cases, the analytics tool may be a remote client software licensed or operated by content developer. Through interaction with the analytics tool interface, the content developer manipulate the available event data to dynamically produce different types of reports. For example, the content developer may designate different user churn metrics for display. Also Figs. 3-6 below). 

    PNG
    media_image4.png
    485
    796
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    452
    713
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    603
    739
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    648
    617
    media_image7.png
    Greyscale

Hewett Figs.3-6 in support of rejection arguments

	Hewett does not teach “wherein the attitudinal data comprises user research relating to user perceptions” in expression “mapping attitudinal data to each event of the plurality of events, wherein the attitudinal data comprises user research relating to user perceptions”. However,  
	Abelow in analogous art of analyzing user sentiment metrics teaches or suggests:
        - “wherein the attitudinal data comprises user research relating to user perceptions” as required by expression “mapping attitudinal data to each event of the plurality of events, wherein the attitudinal data comprises user research relating to user perceptions” (Abelow Fig2.24-25: to help improve how this software works for you, answer the questions when they appear. Fig.27B, Fig. 29B extracted immediately below and ¶ [0378] Usability testing 966, 968, 970, 972 in Fig.27 An example Development Interaction might be, “You just used Undo or Cancel. How sure are you of what to do at this point?” The user's reply is a 1 to 5 scale with 1 as sure and 5 as unsure, followed by the prompt, “What would help make this clearer?” with a freeform text entry field.)

    PNG
    media_image8.png
    613
    429
    media_image8.png
    Greyscale

    PNG
    media_image1.png
    566
    509
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    531
    490
    media_image2.png
    Greyscale

Abelow Fig. 27B, Fig. 29B in support of rejection arguments

	Hewett also while teaching at column 6 lines 29-30, column 11 lines 53-64, column 12 lines 5-7, 27-31 the changing user sentiment metric by applying updates of a computer application 
he does not go as far to teach the vice versa, namely: 
	- “applying, by the computing system, the user sentiment metric to change a computer application” as claimed. Instead of relying on inherency the Examiner relies again on
	Abelow in analogous art of analyzing user sentiment metrics to teach or suggest: 
	- “applying, by the computing system, the user sentiment metric to change a computer application” (Examiner reads such limitation in light of current Spec. ¶ [0077] “When a developer makes changes to a product, the developer may want to see what impact the changes will have on users. The user sentiment metric 415 can be applied to an application to help understand this impact”. Based on this finding Examiner relies on Abelow ¶ [0005] last sentence: The immediate availability of accurate and meaningful decision making and reconfiguration info is essential for improving products, business decisions and competitive performance with the speed and scale that are required by today's competitive pressures and societies. To this end Abelow’s makes products and services modifiable, at ¶ [0565] 1st sentence, based on what is in Customers' heads and hearts. For example, at ¶ [0096] 1st sentence: conducts interactions between customers and customer Designed Products (CDP) 754,756 during product use, to produce immediate product modifications 762. Specifically, at ¶ [0451] 1st sentence: using rapid customer feedback to continuously accelerate (1) identification of most valuable product improvements and (2) fixing most pressing problems, to overcome delays in product improvement competition, while producing more valuable improvements and product quality than competitors can achieve. ¶ [0536] 2nd-3rd sentences: Development Interactions (DI) immediately gather info from users 1140,1144 in Fig.33 to track where problems occur, which needs are unfulfilled, what requirements are changing, etc. Those analyses are distributed right away to those who need to fix specific problems or pro-actively meet new needs before they become problems 1140a, 1144, yielding opportunities for iterative improvements, continuous re-engineering, or performance breakthroughs. For example, at ¶ [0145]: a company wants frequent client feedback from a program of one of its grantees, to help improve that program rapidly. To this end at ¶ [0274] last sentence: customization enables unique learning based on each specific product or service, and on one product's evolving set of Customer Design Instruments (CDI) which are modified as that product is iteratively improved over time. ¶ [0557] last sentence: customers could become very accustomed to hitting the interactive module to tell the Vendor immediately that there is a problem. ¶ [0351] 1st-2nd sentences: by pressing transmit function 312, with an urgent transmissions code or phone number, this data is immediately sent 336 to the Vendor's computer. There, if a correct on-line response is available it may be downloaded immediately to the customer's product along with any new trigger event parameters needed (in the event any of them need to be modified, such as the frequency count of interactions before firing as a trigger). ¶ [0378] Usability testing 966,968,970,972 in Fig.27 An example Development Interaction might be, “You just used Undo or Cancel. How sure are you of what to do at this point?” The user's reply is a 1 to 5 scale with 1 as sure and 5 as unsure, followed by the prompt, What would help make this clearer? with a freeform text entry field. Fig.31A ¶ [0382] 1st sentence We will start fixing this problem). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Hewett “method / medium/ system” to have included Abelow’s teachings in order to have automated critical connections and analysis of customer needs to produce faster, more accurate and profitable working relationships between vendors and customers (Abelow ¶ [0080] 3rd sentence,  MPEP 2143 G or F).  Abelow would have also allowed to better assess organizational performance like productivity, efficiency, effectiveness, the rate at which jobs are learned (time to proficiency), identification of re-engineering opportunities, etc. (Abelow ¶ [0262] last sentence & MPEP 2143 G). Abelow would also have helped vendors and customers by compressing the time and steps between setting business objectives, creating effective products and services, and improving them continuously effectively transforming their learning cycle and altering their roles so that customers become partners in the improvement process along with vendors and distributors (Abelow ¶ [0070] & MPEP 2143 G), resulting in a partnership capitalist economy in which a variety of interactive products and services would have linked customers and vendors with networks that are built into those products and services, producing greater understanding, efficiency and accuracy in designing, manufacturing and selling the products, services and lifestyles that customers truly want (Abelow ¶ [0076] last sentence, ¶ [0082], ¶ [0084] last sentence, ¶ [0104] last sentence, ¶ [0480] - ¶ [0481] & MPEP 2143 G, F ). With clearer product improvement goals and focused communications, the savings from these efficiencies and the higher performance from achieving these goals would have been shared as higher profits for first-to-market vendors and greater performance for early-adopter buyers (see Abelow ¶ [0658] last two sentences & MPEP 2143 G). Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar analyzing user sentiment metrics field of endeavor. In such combination each element merely would have performed same analytical, customer research and customer experience function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Hewett in view of Abelow above, the to eb combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of such combination would have been predictable (see MPEP 2143 A).
Claims 3, 13, 18, 22 Hewett / Abelow teaches all the limitations above. 
Hewett teaches or suggests “wherein the generating of the user sentiment metric for the user comprises “for each event obtained from the telemetry data” (Claims 3, 13, 18) / “for each event in the user history information and the telemetry data” (Claim 22): 
	- “obtaining one or more event parameters associated with the event identifier”; 	(Hewett column 12 lines 57-63: transmit event data to metrics server 725 immediately after user's action and/or at specified periods of time. In other embodiments, content provider 730 store the event data and provide it to metrics server's 725 upon its request. The content may include a web bug, web beacon, tracking bug, tracking pixel, pixel tag, or the like. Hewett column 6 line 64 - column 7 line 2: an identifier unique to user accompany set of event data to allow differentiation between newly acquired users and previously acquired users. Examples of user identifiers include device ID, authenticated ID, Media Access Control address (MAC address), IP address. 
        Hewett column 7 lines 61-62: method 200 may identify a number of total users).    
        Hewett column 7 lines 51-55: For example at 215, method 200 calculates user churn metric corresponding to a portion of the plurality of users engaged with the content during 1st time period but that ceased engagement with the content during 2nd time period);	
	- “determining an event score for the event based on the obtained event parameter and an amount of time based on / from the timestamp”;  
	    (Hewett column 4 lines 54-59: by comparing a total number of users with the number of users engaged with the product or service during a given time period according to one or more engagement behaviors, a variety of user churn metrics may be calculated. These calculations are explained in more detail below. Hewett column 7 lines 61-64: method 200 may identify a number of total users and then calculate a user churn metric based, at least in part, on the number of total users and a number of engaged users for a given time period. Hewett Figs. 3-6 and column 11 lines 53-62: % of disengaged users increased steadily after the application’s original release, and that upon release of version 1.1 a certain amount of churned users became re-engaged with the content. Shortly thereafter, however, the % of churned users continued to increase (as indicated by the downward curve) until the release of version 1.2. At that point, the latest version appears to have permanently reengaged churned users. Hence, graph 300 is capable of illustrating the impact of release versions of the content on user churn) “and”
	- “generating the user sentiment metric based on a sum of each of the determined events scores” / “generating a sum of each of the determined event scores” 
	(Hewett column 12 lines 9-15: As illustrated graph 500 shows absolute number of total or sum of installs, new installs, monthly engaged users, lifetime churned users, and current churned users over the time period. It this example, it may be noted that the monthly user metric shows a positive trend for the entire period. Hewett column 10 lines 11-29: Example of computed metrics include a number of lifetime users, number or % of engaged users, a number of churned users (churned users-lifetime users-engaged users), and/or a % of churned users (% churned users (lifetime users-engaged users)/lifetime users). For instance, if a number of lifetime users is 1000 and a number of currently engaged or active users is 150, then the calculated number of lifetime churned users is 850 and calculated lifetime percent churn is 85%. Other metrics may include a % of churned users excluding new users (% churned users excluding new users = (lifetime users-engaged users-new users) / (lifetime users new users)) and a period over period number of churned users, among others. For instance, if a number of prior total engaged users is 125, a number of current total engaged users is 150, and a number of current engaged users is 50, then the calculated number of current churned users = 25 and the calculated current % of churned users excluding new users = 20%).
Claims 4-6, 14, 19 Hewett / Abelow teaches all the limitations above. 
Hewett further teaches or suggests: 
	- “wherein the one or more event parameters comprises one or more of” 
        	 * “an initial emotional response parameter” (Hewett column 2 lines 52-54, column 10 lines 34-36: data on 2 or more dimensions may be collected at initial engagement e.g., campaign, install date, service version, device type, etc. column 8 lines 13-16: another example where during month 1, marketing campaign. A drives 500 users to make initial visit to promoted content or property (mobile application, website, etc.)
	 * “a multiplier parameter” (Hewett column 1 lines 26-29: a user's abandonment of the service often leaves a clear analytical footprint e.g. a subscription cancellation request or expiration date. Hewett column 1 lines 61-64: re-engaging users that have previously abandoned (or that are likely to eventually abandon) a particular service. 
	Hewett column 11 lines 55-64: upon release of version 1.1 a certain amount of churned users became re-engaged with the content. Shortly thereafter, however, the % of churned users continued to increase (as indicated by downward curve) until the release of version 1.2. At that point, the latest version appears to have permanently reengaged churned users. Hence, graph 300 is capable of illustrating the impact of release versions of the content on user churn. Additionally or alternatively, graph 300 may also overlay indications of marketing campaigns (or other events) across the time axis. 
	Hewett column 12 lines 13-21: monthly user metric shows a positive trend for entire period. Even though a large portion of users continue to abandon service, this negative trend is hidden by continued user acquisition efforts as evident by steady number of new users installing the application. It is also noted that, during month 9, the business starts working to retain users and this positively impacts monthly engaged USCS), “and”        
	 * “a memory parameter” (Hewett Fig.3 horizontal axis noting months 6,7,8 show a decrease slope or decay rate of churning leading to the point, where the latest version have permanently reengaged churned users as per Hewett column 11 lines 59-60), 
	 * “or a combination thereof” (Claims 4, 14-1st half, 19-1st half)
	- “the multiplier parameter is based on a frequency of an event in the telemetry data” (Claims 5, 14-second half, 19-second half)
          (Hewett column 1 lines 26-29: a user's abandonment of the service often leaves a clear analytical footprint e.g. a subscription cancellation request or expiration date. 
	Hewett column 1 lines 61-64: re-engaging users that have previously abandoned, (or that are likely to eventually abandon) a particular product or service. 
	Hewett column 11 lines 55-64: upon release of version 1.1 a certain amount of churned users became re-engaged with the content. Shortly thereafter, however, the % of churned users continued to increase (as indicated by downward curve) until the release of version 1.2. At that point, the latest version appears to have permanently reengaged churned users. Hence, graph 300 is capable of illustrating the impact of release versions of the content on user churn. Additionally or alternatively, graph 300 may also overlay indications of marketing campaigns (or other events) across the time axis
	Hewett column 12 lines 13-21: it may be noted that the monthly user metric shows a positive trend for the entire period. Even though a large portion of users continue to abandon service, this negative trend is hidden by continued user acquisition efforts as evident by the steady number of new users installing the application. It may also be noted that, during month9, the business starts working to retain users and this positively impacts monthly engaged USCS);
	- “wherein the memory parameter is a rate of decay of a user emotional response to an event”  (Claims 6, 14-third half, 19- third half) 
	(Hewett Fig.3 horizontal axis- months 6,7,8 showing a decrease slope or decay rate of churning leading to the point, where the latest version have permanently reengaged churned users as per Hewett column 11 lines 59-60).
Claims 7, 20 Hewett / Abelow teaches all the limitations above. 
Hewett further teaches or suggests: “wherein the unit of time is a day” (Hewett Fig.4 & column 11 lines 2-3: noting daily % churn).
Claims 8, 15 Hewett / Abelow teaches all the limitations above. 
Hewett further teaches or suggests: 
	- “wherein the unit of time is a time of a timestamp of a received event, such that each time a new event is received, the user sentiment metric is generated”
	(Hewett column 5 lines 60-66: operations 105-120 each correspond to a particular time period. For example, during a 1st time period the user may not perform the predetermined action(s) and may thus be considered a churned user. In a subsequent period, however, the user may then perform the action(s), and thus be classified as an engaged or reengaged for that time period.
	Hewett column 6 lines 19-25: In case of Software applications, similar procedures are implemented, with respect to the number of times within a specified time period that the app is launched, the length of time that the application remains under execution each time it is executed, and/or number of times a particular feature or number of features are selected during execution
	Hewett column 8 lines 21-54, column 9 lines 27-67: For each of these time periods, method 200 of Fig. 2 may yield respective user churn reports).
Claim 10 Hewett / Abelow teaches all the limitations above. 
Hewett does not explicitly teach: 
 	- “the change to the computer application comprises providing a proactive help suggestion to a user of the computer application” as claimed. However, 
Abelow in analogous art of analyzing user sentiment metrics also teaches or suggests: 
	- “the change to the computer application comprises providing a proactive help suggestion to a user of the computer application” (Abelow ¶ [0536] 2nd-3rd sentences development interactions (DI) immediately gather info from users in Fig. 33 to track where problems occur, which needs are unfulfilled, what requirements are changing, etc. distributed right away to fix specific problems or pro-actively meet new needs before they become problems 1140a, 1144, yielding opportunities for iterative improvements, continuous re-engineering, or performance breakthroughs.
¶ [0351] 1st-2nd sentences: By pressing a transmit function 312, perhaps one with an urgent transmissions code or phone number, this data is immediately sent 336 to the Vendor's computer. There, if a correct on-line response is available it may be downloaded immediately to the customer's product along with any new trigger event parameters needed (in the event any of them need to be modified, such as the frequency count of interactions before firing as a trigger. Indeed as stated at ¶ [0377] Professional support: In areas where exceptional performance is desired, users may want outside professionals to download interactions that determine patterns of product use, upload and analyze the data, then make appropriate recommendations either off-line through consultations or on-line through the CB-PD Module in the product. This enables organizations to obtain the best support available to enhance user performance during actual product use, whether the professional support is internal to the company or an outside consultant).
	Rationales to modify/combine Hewett / Abelow are above and reincorporated. 
Claim 21 Hewett / Abelow teaches all the limitations above. 
Hewett further teaches or suggests: “wherein the plurality of events obtained from the telemetry data occurred during the unit of time and the method further comprises”: 
	- “ managing, through the computing system, user history data, wherein the user history data comprises a second plurality of events related to the computing system, each event of the second plurality of events having an event identifier and a timestamp, wherein the second plurality of events occurred before the unit of time” (Hewett Figs.3-6 & column 6 lines 59-62: in case of software applications, a client-side application determine how many times 2 or more applications have been executed. For example, see Fig.2 & column 7 lines 35-44: as illustrated, at 205 method 200 may receive 1st event data indicating and/or identifying users engaged with a particular electronic content during 1st time period before 2nd period. This event data may be received, in response to users performing specified action(s) associated with the content, and indicate that those users should be considered engaged users for the 1st time period. Still at 205, a determination may be made, based at least in part on 1st event data, of the number of users engaged with the content during 1st time period before 2nd time period. 
	Hewett column 8 lines 13-16: As a first example, consider the following scenario. During month 1, marketing campaign. A drives 500 users to make initial visit to promoted content or property (e.g., physical location, mobile application, website, etc. Hewett column 9 lines 21-22: during month 1, 100 users install and launch the application
	Hewett column 11 lines 53-63: the percentage of disengaged users increased steadily after application’s original release, and that upon release of version 1.1 a certain amount of churned users became re-engaged with the content. Shortly thereafter, however, the percentage of churned users continued to increase (as indicated by the downward curve) until the release of version 1.2. At that point, the latest version appears to have permanently reengaged churned users. Hence, graph 300 is capable of illustrating the impact of release versions of the content on user churn);

	- “for the unit of time, generating, via the computing system, the user sentiment metric based on a combination of the telemetry data, the user history data, and the mapped attitudinal data”	(Hewett Figs. 3-6 with emphasis on Fig.2 steps 205->210->215 & column 7 lines 51-55: Then, at 215, method 200 calculates a user churn metric corresponding to a portion of users that was engaged with the content during 1st time period but that ceased engagement with the content during the 2nd time period. column 6 lines 17-25: A determination may then be made as to user’s level of engagement based on that information. In case of software applications, similar procedures may be implemented, for example, with respect to number of times within a specified time period that the application is launched, the length of time that the application remains under execution each time it is executed, and/or the number of times a particular feature or number of features are selected during execution. column 12 lines 10-18: other example where as illustrated, graph 500 shows the absolute number of total installs, new installs, monthly engaged users, lifetime churned users, and current churned users over a period of 12 months. It this example, it may be noted that the monthly user metric shows a positive trend for the entire period. Even though a large portion of users continue to abandon service, this negative trend is hidden by continued user acquisition efforts as evident by steady number of new users installing application. column 14 lines 53-56: As such, these systems and methods may be especially useful in assessing how modifications to user experiences are positively or negatively impacting the rate at which acquired users abandon the product or service);

Claim 23 Hewett / Abelow teaches all the limitations above. 
Hewett teaches: “wherein the user research comprises one or more of an interview, a focus group” (Hewett column 5 line 63 to column 6 line 5: reengaged or churned users as exemplary focus groups), “a survey” (Hewett column 4 lines 43-44: systems and methods disclosed herein enable assessment and improvement of marketing campaign or marketing survey. Hewett column 8 lines 13-16: During month 1, marketing campaign A drives 500 users to make initial visit to promoted content or property (e.g. mobile application, website, etc.). Hewett column 10 lines 30-39: In addition the systems and methods may provide segment-based reports generated to show churn by install date, by device, by campaign etc. To that end, data on two or more dimensions may be collected at initial engagement such as campaign. Hewett column 10 lines 49-55: this type of reporting may be useful for various purposes such as, for instance, to reveal how popular or successful an application or website is on different platforms, to determine the effectiveness of a marketing campaign over those different platforms, etc. Similarly, a segment-based report showing the percentage of churned users in given marketing campaign segment follows below: Campaign A, % churn 15%. Campaign B, % churn 35%, Campaign C, % churn 25%, Campaign D, % churn 55%. Hewett column 8 lines 55-57: In the first example, it may be noted that the greatest loss in users visiting service from campaign A appears to occur between months 1 and 2. Hewett column 11 lines 62-67: Additionally or alternatively, graph 300 may also overlay indications of marketing campaigns (or other events) across the time axis. These types of reporting may be useful, for example, to provide insight into the relative Success of various content marketing or development efforts, etc.), “a KANO study”, “and eye gaze analysis”.  

Claim 24 Hewett / Abelow teaches all the limitations above. 
Hewett teaches: “wherein the computing system comprises a plurality of client devices and the method further comprises: collecting the telemetry data from telemetry messages received from the plurality of client computing devices”
	(HewettFig.7 and elements 705, 710 , 715 etc. and column 12 lines 37-39, 54-56: 
noting the computing system comprises a plurality of client devices where each user may operate a different type of device such as, for example, a desktop computer, a laptop computer, a tablet, a PDA, a mobile phone, a cable box, a television, etc. Event data may be provided to metrics server 725 in the form of an electronic message, notification etc. transmitted via the Internet 720.
	Hewett column 13 liens 4-12: Accordingly, the application may be installed and/or executed in a user device. In some case, the Software may contain one or more routines configured to send event data to metrics server 725 via the Internet 720 when the application is executed. Similarly as above, event data may also be transmitted periodically or upon request, and it may comprise identifying 10 information regarding the user, the user's device. Hewett column 6 line 67 to column 7 line 2: Examples of user identifiers include device ID, authenticated ID, Media Access Control address (MAC address), IP address. Hewett column 2 lines 50-52: reports may, in some instances, be segment-based (e.g., by install date, by device, by distribution channel, etc.). Similarly column 8 lines 8-9, column 10 lines 33, 36, 38, 39).
Conclusion
The following art is made of record and considered pertinent to Applicant's disclosure:
WO 2016112058 A1 teaching Dynamic telemetry message profiling and adjustment
US 7370285 B1	teaching Receiving and reporting page-specific user feedback concerning one or more particular web pages of a website
US 20140226799 A1	teaching Enhanced Data Capture, Analysis, and Reporting for Unified Communications
Mahdi et al, Code Failure Prediction and Pattern Extraction Using LSTM Networks, April 4-9, 2019 IEEE Fifth International Conference on Big Data Computing Service and Applications (BigDataService) teaching the manipulation of telemetry for data discovery 
Ramegowda US 20190163553 A1 teaching the “managing” and “generating” limitations of claims 1 as follows:
¶ [0031] 1st sentence: telemetry data & set of log entries from user via a support portal, prior to step 202.  
¶ [0027] using self-similarity analysis of a time series of a system variable to identify time ranges set during which the telemetry data exhibits anomalous behavior. A time series is considered self-similar if the time series varies substantially same on any scale. In other words, a time series is self-similar if it shows the same or similar statistical properties at different time scales or granularity. If a system variable is known to be self-similar, and if current measurements of system variable are not showing self-similar behavior, then the process determines the system variable is exhibiting anomalous behavior. 
¶ [0028] Another technique for detecting anomalous behavior which include establishing a normal operating range for a system variable based on historical data. Next, the process detects anomalous behavior if the system variable continuously remains outside normal operating range for a time period that is greater than a threshold time period. 
	Fig.3, below at 304 and ¶ [0034], ¶ [0025] 3rd sentence: subset of log entries i.e. 302 including: 309-1, 308-2, 308-3 having a timestamp that is in one of the time ranges in set of time ranges - step 204 followed by the analysis at 206, extcation at 208 and identification of solutions at 210  
* Ramegowda also teaching claims 2, 12, 17 as follows: 
	(Ramegowda ¶ [0009] 2nd sentence: (1) prior to analyzing the telemetry data of the system, the embodiments can receive the telemetry data and the set of log entries from a user via the support portal. Similarly see
	Ramegowda ¶ [0031] Prior to step 202 process receive the telemetry data and the set of log entries from a user via a support portal. Next Fig.2 202->204->206) 
	Ramegowda ¶ [0031] Prior to step 202 the process receive telemetry data and set of log entries from a user via a support portal. Next Fig.2 202->204->206. Specifically per
	Ramegowda ¶ [0030] 1st-6th sentences: anomaly detection can be performed by comparing the historical trend of a metric combination for each device. Based on historical data, a piecewise linear model can be created, e.g., (1) a piecewise linear model that describes the relationship between the network traffic and processor utilization, and/or (2) a piecewise linear model that describes the relationship between number of connections and memory usage. Now, whenever the telemetry data deviates sufficiently from the piecewise linear relationship, an anomaly can be detected. For example, if the telemetry data indicates a spike in processor utilization without a corresponding increase in the network traffic, then that may be detected as an anomaly. In some embodiments, the telemetry data is collected for 7-10 days. The data points of 10 sec granularity are stitched together to fit into straight line sections using the piecewise linear model and computed independently for each metric for 10 days in order to make meaningful comparisons).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	May 28th, 2022 







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        2 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) 
        4 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016);
        5 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        6 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)